               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION

UNITED STATES OF AMERICA               )
                                       )
Plaintiff,                             )
                                       )
    v.                                )    Case No. 20-00152-CR-W-HFS
JAMES E. HAGGINS                       )
                                       )
                                       )
                                       )
Defendant.                             )

                                      ORDER

      At a Change of Plea Hearing held on September 17, 2020, before Magistrate

Judge Jill A. Morris, defendant entered a guilty plea to the offense charged in the

Information.

      In a Report and Recommendation dated September 17, 2020 (Doc. 21),

Judge Morris determined that the guilty plea was knowledgeable and voluntary

and that the offense was supported by an independent basis in fact containing

each essential element of the offense.




        Case 4:20-cr-00152-HFS Document 23 Filed 10/08/20 Page 1 of 2
      After review of the hearing record (and in the absence of objections) I

ADOPT the Report and Recommendation (Doc. 21) and ACCEPT defendant’s guilty

plea and direct the Clerk to enter it.


A Presentence Investigation Report shall be filed within 120 days.




                                            s/ HOWARD F. SACHS
                                            HOWARD F. SACHS
                                            United States District Judge

Dated: October 8, 2020
Kansas City, Missouri




        Case 4:20-cr-00152-HFS Document 23 Filed 10/08/20 Page 2 of 2
